Citation Nr: 0948093	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-31 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses for services provided by Gateway Medical 
Center, from July 5, 2006 to July 8, 2006, in the amount of 
$952.00.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses for services provided by Emergency 
Physicians of Montgomery County on July 5, 2006, in the 
amount of $860.00.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses for services provided by Clarksville 
Cardiology, P.C. on July, 8, 2006, in the amount of $90.00, 
and on September 8, 2006, in the amount of $90.00.

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses for services provided by Radiology 
Associates of Clarksville on July 5, 2006, and July 6, 2006, 
in the mount of $62.00.



ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2007, March 2007, and April 2007 rating 
decisions of a Department of Veterans Affairs (VA) Medical 
Center that denied payment or reimbursement of medical 
expenses as described above. 


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  From July 5, 2006, to July 8, 2006, the Veteran received 
medical treatment for coronary artery disease, left 
ventricular dysfunction status post previous bypass surgery, 
and ventricular tachycardia status post automatic implantable 
cardioverter defribrillator (AICD) implant, at Gateway 
Medical Center, in Clarksville, Tennessee.

3.  VA payment or reimbursement of the costs of the care from 
July 5, 2006, to July 8, 2006, was not pre-authorized.

4.  The medical expenses incurred from July 5, 2006, to July 
8, 2006, were incurred as a result of medical emergency and 
because a VA or other government facility was not feasibly 
available.

5.  At the time of the July 2006 private treatment, the 
Veteran was a Medicare recipient.  Medicare coverage was 
limited to the services provided by Gateway Medical Center.  

6.  The medical expenses incurred on September, 8, 2006, were 
not incurred as a result of medical emergency or because a VA 
or other government facility was not feasibly available.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
expenses provided by Gateway Medical Center, from July 5, 
2006 to July 8, 2006, in the amount of $952.00, and for 
reimbursement of unauthorized medical expenses provided by 
Clarksville Cardiology, P.C. on September 8, 2006, in the 
amount of $90.00, are not met.  38 U.S.C.A. §§ 1703, 1712, 
1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 
17.161 (2009).

2.  The criteria for reimbursement of unauthorized medical 
expenses for services provided by Emergency Physicians of 
Montgomery County on July 5, 2006, in the amount of $860.00, 
for services provided by Clarksville Cardiology, P.C. on 
July, 8, 2006, in the amount of $90.00, and for services 
provided by Radiology Associates of Clarksville on July 5, 
2006, and July 6, 2006, in the amount of $62.00, are met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a)  Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b)  Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under that authority the veteran has to satisfy 
all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2009).

A.  Gateway Medical Center

The Veteran does not allege that any of his medical expenses 
should be paid or reimbursed on the grounds that the 
treatment he received was for a service-connected disability, 
for a non-service-connected disability associated with and 
held to be aggravating a service-connected disability, or 
that he has been rated totally and permanently disabled due 
to service-connected disability.  Rather, he asserts both 
that his medical condition was emergent and that no VA or 
other government facility was feasibly available during his 
period of treatment.  He recognizes that VA is unable to 
reimburse or pay unauthorized medical expenses where the 
recipient of the medical care is covered by a health-plan 
contract, but asserts that VA should reimburse or pay the 
amount not covered by such health-plan contract.

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment he received in July 2006.  Specifically, the 
evidence of record shows that the Veteran has active Medicare 
A coverage, and became eligible for such coverage as of 
December 2005.

Although the Veteran argues that VA should pay the amount not 
covered by his health-plan contract, VA is not authorized to 
pay or reimburse unauthorized medical expenses where a 
health-plan contract covers the cost of medical expenses 
either in whole or in part.  The Board is bound by the law, 
and its decision is dictated by the relevant statutes and 
regulations.  Because the Veteran does not meet one of the 
criteria for payment or reimbursement under Section 1725 
(i.e. lack of other insurance coverage under 38 C.F.R. § 
17.1002(g)), all of which must be met to warrant 
reimbursement, it is not necessary to analyze whether the 
claim for reimbursement of the medical services provided by 
Gateway Medical Center meets the additional Section 1725 
requirements.  See 38 C.F.R. § 17.1002.

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses due to Gateway 
Medical Center.  However, the Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416 (1994).  The Board further observes that no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 
429 (1992); Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).  The claim for payment or reimbursement 
lacks legal merit, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Emergency Physicians of Montgomery County

The Veteran asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment by 
Emergency Physicians of Montgomery County.  The Veteran does 
not have any health insurance aside from Medicare.  

The record reflects that prior to his hospitalization in July 
2006, the Veteran had suffered a myocardial infarction in 
2004, at which time he underwent bypass surgery.  On July 5, 
2006, he reported that he felt weak and dizzy.  En route to 
the hospital, paramedics found that he had suffered from 
ventricular tachycardia, and he required four cardioversion 
shocks.  His hospital course consisted of a cardiac 
catherization and an automatic implantable cardioverter 
defribrillator implant.  In light of these records which 
demonstrate that the Veteran's cardiac condition was severe 
at the moment that he was picked up and transported to the 
hospital by ambulance, and taking into account his prior 
hospitalization for a similar condition, the Board finds that 
it was reasonable and prudent for the Veteran to feel that a 
delay in seeking immediate medical attention would have been 
hazardous to life or health.

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether VA treatment 
was not feasibly available to the Veteran at the time he 
received private treatment.  In this regard, the record 
demonstrates that the Veteran had recently moved to the area, 
and had established care with a VA cardiologist.  He asserts 
that while he was in the emergency room on July 5, 2006, he 
asked his case manager if he could be transferred to the VA 
hospital in Nashville, Tennessee.  He contends that the case 
manager contacted the VA, but was told that no beds were 
available and he would need to stay at the private hospital.  

Given the Veteran's history of a myocardial infarction, as 
well as the severity of his condition on July 5, 2006, and 
the fact that he requested to be transferred to a VA hospital 
while in the emergency room, but was told that no beds were 
available to him, the Board finds that at the time the 
Veteran sought private medical treatment a VA facility was 
not feasibly available to him.  

Further, although the VA Medical Center denied the Veteran's 
claim for reimbursement of medical expenses for services 
provided by Emergency Physicians of Montgomery County as not 
timely filed, upon further review, the Board notes that these 
expenses were denied by Medicare in December 2006 because 
there was no coverage under Medicare B.  Nine days after 
notice was given to Emergency Physicians of Montgomery 
County, the claim was sent to the VA.  Therefore, although 
the Veteran was originally thought to have coverage under 
Medicare for these services, in whole or in part, the notice 
of denial of coverage signifies that the Veteran exhausted 
any possibility of coverage by Medicare, and the 90-day 
period in which to file a claim with the VA began at the time 
that he received notice of that denial, December 2, 2006.  
Accordingly, his claim for payment or reimbursement of 
medical expenses from the VA, filed December 11, 2006, was 
timely.  38 C.F.R. § 17.1004 (2009).

In sum, the Board finds that the Veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on July 5, 2006, for 
services provided by Emergency Physicians of Montgomery 
County, because the preponderance of evidence shows that the 
treatment was for symptoms perceived to be so serious as to 
require immediate medical attention to avoid serious 
impairment and a VA facility was not feasibly available.  
Therefore, the Board concludes that the Veteran is eligible 
for reimbursement for services provided by Emergency 
Physicians of Montgomery County on July 5, 2006, in the 
amount of $860.00, and the benefit sought on appeal is 
granted.

C.  Clarksville Cardiology, P.C.

As stated above, the Board finds that the preponderance of 
evidence shows that the treatment that the Veteran received 
from July 5, 2006, to July 8, 2006, was for symptoms 
perceived to be so serious as to require immediate medical 
attention to avoid serious impairment and a VA facility was 
not feasibly available to the Veteran.

The Board therefore also finds that the Veteran is eligible 
for reimbursement for the services provided by Clarksville 
Cardiology, P.C. on July 8, 2006.  The record reflects that 
in September 2006, the VA Medical Center approved the 
Veteran's claim for reimbursement for medical expenses dated 
from July 5, 2006, to July 7, 2006, for services provided by 
Clarksville Cardiology, P.C.  In that respect, the discharge 
summary provided by Gateway Medical Center demonstrates that 
the Veteran was discharged from the hospital on July 8, 2006.  
Therefore, the expenses that the Veteran incurred the day of 
July 8, 2006, are considered to have been incurred during the 
time period for which he received emergency medical 
attention, and are therefore eligible for reimbursement. 

With regard to whether the Veteran is eligible for 
reimbursement for the services provided by Clarksville 
Cardiology, P.C. on September 8, 2006, the Board finds that 
the preponderance of evidence is against that claim, as the 
evidence demonstrates that the Veteran's condition had 
stabilized prior to September 8, 2006. Therefore, payment for 
unauthorized medical expenses incurred on September 8, 2006, 
is not warranted.

The Veteran contends that this date of treatment was for a 
post-surgery follow-up because the cardiology surgeon 
required that the status of his AICD implant be reviewed two 
months after surgery.  He contends that he was unsuccessful 
in making an appointment with his cardiologist at the VA 
until October 2006, or with the Cardiology Device Group at 
the VA until December 2006.  He states that he was told by 
Clarksville Cardiology that he needed to be seen sooner, and 
so he had no other choice but to continue treatment with 
their office.  

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the Veteran becomes stabilized.  38 C.F.R. § 17.1002(d) 
(2008).  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
Veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d) (2008).

In this case, however, the record demonstrates the Veteran 
was stable on September 8, 2006.  This conclusion is 
supported by the objective medical evidence of record.  For 
one, the July 2006 Gateway Medical Center discharge summary 
stated that the Veteran should follow-up with his VA 
physicians as needed, and to continue to take his 
medications.  If he were to have any symptoms of shortness of 
breath, he was instructed to contact the hospital for 
subsequent management.  There is no evidence that the 
Veteran's condition was unstable after his date of discharge 
and until his follow-up examination on September 8, 2006.  
Thus, for the purposes of 38 C.F.R. § 17.1001(d), absent any 
other indication that the Veteran's AICD implant was 
malfunctioning, or that the Veteran's condition post-surgery 
was otherwise unstable, the Board finds that the evidence 
shows that the Veteran was in stable condition on September 
8, 2006, and that the treatment provided was not emergent.

The Veteran contends that he is entitled to reimbursement for 
his follow-up care because the VA was not available to check 
the AICD site as was instructed by Clarksville Cardiology.  
The Board acknowledges that post-surgery follow-up care was 
prudent and necessary.  However, there is no indication that 
the follow-up care that the Veteran received from Clarksville 
Cardiology had been authorized by the VA.  The admission of a 
Veteran to a non-VA hospital at the expense of the VA must be 
authorized in advance or must be emergent.  Routine follow-up 
care is not emergent.  By its explicit terms, the provisions 
of 38 U.S.C.A. § 1725 only contemplate reimbursing medical 
expenses for a continued medical emergency of such a nature 
that the Veteran could not have been safely transferred to a 
VA or other Federal facility.  In this case, the follow-up 
care was scheduled in advance, and, as stated above, the 
Veteran was shown to be in stable condition.  Therefore, as 
there is no evidence that the Veteran was in need of 
emergency medical care on September 8, 2006, the follow-up 
visit could have feasibly been conducted at a VA or Federal 
facility.  

The Board finds that the Veteran's claim has failed to meet 
the requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Accordingly, payment or reimbursement of 
unauthorized medical expenses incurred at Clarksville 
Cardiology on September 8, 2006, is not warranted.  However, 
payment or reimbursement of unauthorized medical expenses 
incurred at Clarksville Cardiology on July 8, 2006, in the 
amount of $90.00, is warranted.  All doubt in considering 
this claim has been resolved in favor of the Veteran in 
rendering this decision.  38 U.S.C.A. § 5107(b) (West 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.	Radiology Associates of Clarksville

As stated above, the Board finds that the preponderance of 
evidence demonstrates that the treatment that the Veteran 
received from July 5, 2006, to July 8, 2006, was for symptoms 
perceived to be so serious as to require immediate medical 
attention to avoid serious impairment and a VA facility was 
not feasibly available to the Veteran.

The Board therefore also finds that the Veteran is eligible 
for reimbursement for the services provided by Radiology 
Associates of Clarksville on July 5, 2006, and July 6, 2006.  
The record reflects that the discharge summary provided by 
Gateway Medical Center states that the Veteran was released 
from the hospital on July 8, 2006.  Therefore, the expenses 
that the Veteran incurred on July 5, 2006, and July 6, 2006, 
conducted as part of the Veteran's course of treatment, are 
considered to have been incurred during the time period for 
which he received emergency medical attention, and are 
therefore eligible for reimbursement. 

Further, although the VAMC determined that the Veteran's 
claim was not timely filed, upon further review, it appears 
as though the full name given to the VA at the time of claim 
mis-matched VA records.  Instead, the VA refers to the 
Veteran by another first name.  As the Veteran contends, 
because of this mis-match in names, the claim did not reach 
his file.  The Board notes that a medical invoice was 
submitted to the VA by Radiology Associates of Clarksville in 
August 2006, as is evidenced by an August 21, 2006, notation 
on the bill that the "insurance company needs information," 
and a notation dated August 23, 2006, that the "name does 
not match."  Therefore, in this case, resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the claim was filed in August 2006, which is within the 
90-day period after the Veteran received treatment.  
38 C.F.R. § 17.1004 (2009).  

Accordingly, in light of the emergent nature of the services 
provided to the Veteran, the finding that a VA facility was 
not feasibly available to the Veteran, and in finding that 
the Veteran's claim was timely filed, the Board concludes 
that the Veteran is eligible for reimbursement for services 
provided by Radiology Associates of Clarksville on July 5, 
2006, and July 6, 2006, in the amount of $62.00, and the 
benefit sought on appeal is granted.

Duties to Notify and Assist the Appellant

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the Veteran has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required.  38 C.F.R. § 
17.132 (2009).

The Veteran was provided with a the Statement of the Case in 
September 2007 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  The statement of the 
case cited to the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 which govern the reimbursement of unapproved 
emergency care of nonservice-connected disabilities.  A 
review of the reasons and bases given for denial clearly 
informed the Veteran that VA facilities were feasibly 
available for his care.  Therefore, the Board is satisfied 
that the VA Medical Center did consider the relevance of 
these provisions to the claim.  He was clearly informed of 
what type of evidence was required to establish such a claim, 
that is, evidence that the procedure in question was done as 
a medical emergency.  The Veteran has submitted documentation 
from private medical care providers discussing the nature of 
his medical condition on the date in question.

The Veteran was informed of his appellate rights in the VA 
Medical Center's letter of September 2007, the cover letter 
attached to the Statement of the Case, and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
Statement of the Case.  Finally, all medical evidence 
regarding the reported non-VA medical treatment in July 2006 
has been obtained and associated with the claims file.  Based 
upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  38 C.F.R. § 20.1102; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The harmless error 
doctrine is applicable when evaluating VA's duty to notify 
and assist).  As noted above, the Veteran was clearly aware 
that in order to receive benefits under these provisions he 
would have to show that various criteria were met.  

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf, 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

1.  Payment or reimbursement of unauthorized medical expenses 
for services provided by Gateway Medical Center, from July 5, 
2006 to July 8, 2006, in the amount of $952.00, is denied.

2.  Payment or reimbursement of unauthorized medical expenses 
for services provided by Emergency Physicians of Montgomery 
County on July 5, 2006, in the amount of $860.00, is granted.

3.  Payment or reimbursement of unauthorized medical expenses 
for services provided by Clarksville Cardiology, P.C. on 
July, 8, 2006, in the amount of $90.00, is granted, but 
payment or reimbursement of unauthorized medical expenses for 
services provided by Clarksville Cardiology, P.C. on 
September, 8, 2006, in the amount of $90.00, is denied

4.  Payment or reimbursement of unauthorized medical expenses 
for services provided by Radiology Associates of Clarksville 
on July 5, 2006, and July 6, 2006, in the mount of $62.00, is 
granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


